COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 TEXAS TECH UNIVERSITY HEALTH                      §               No. 08-20-00202-CV
 SCIENCES CENTER-EL PASO,
                                                   §                  Appeal from the
                                Appellant,
                                                   §            210th Judicial District Court
 v.
                                                   §             of El Paso County, Texas
 LORETTA K. FLORES,
                                                   §               (TC# 2017DCV3974)
                                Appellee.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the order denying Appellant’s plea to the jurisdiction as to retaliation claim. We therefore

reverse that part of the judgment of the court below and render judgment granting Appellant’s plea

to the jurisdiction as to the retaliation claim ONLY.

       We further order that the part of the order denying Appellant’s plea to the jurisdiction as

to age discrimination of the court below is affirmed, in accordance with the opinion of this Court,

and remand to the trial court for further proceeding consistent with this Court’s opinion.

       We further order that each party bear their own costs of this appeal, for which let execution

issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF AUGUST, 2022.


                                              YVONNE T RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ